Title: John Barnes to Thomas Jefferson, 29 July 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town 29 July 1814.
          My last to you on Business, was of 7th Inst in Answer to yours of the 28th Ulto since when I deposited with Mr Plasentson—(in Mr Monroes Office) for next conveyance—my second of
			 exchange—as well,
			 your letter to Baring Brothers & Co to Genl K— and to Mr Crawford, and made good my 3d paymt of $2,500—to the Loan—your order and Remittance recd—for the Genls last dividend due 1st Jany and wait only—your Annl April Int: to close the Genls former Accot Currt and to Carry the Balance to his New a/c up to 25. Augst
                  
          We are still, Anxiously, waiting the Result of the Commissrs at Ghent, of whose favourable issue—I must, confess I never had but faint hopes  of, and less so, since the Un-toward—unexpected—and prompt—effect so suddenly effected—and at a time too—so very unfavorable to our Affairs—has so Materially—inhansed  their Arogance & superiority their pride, and Revenge—as to put—to silence—both Reason & Justice—that I cannot—with my most Anxious wishes—and endeavours to persuade myself to the
			 Contrary—feel disposed—to expect any Stable—adjustment, will be Acceded to—and however Dear the Love of Peace—is, to these United States—they must not—be suffered to stain this Land of perfect Freedom—without the most determined struggle for her existance—but once United—not all, their Ships—their Legions—incendiaries and Savages combined, could not wrest it—from US—they may indeed! and will—Murder—Plunder Burn, and Destroy—with Ruthless Vengance—and thereby Retard the aspiring growth of this happy Country—to Subjugate, to their Merciless fury, it is Utterly impossible and the
			 British Ministers themselves are convinced of it, but they also Know—that without War—they must soon Submit—to become a Bankrupt Nation—If in
			 1776—the US. had Neither Money nor Ships—Cannon—Arms—Ammunition nor Cloathing—&ca &ca and but 3 Millions of Inhabitants—and Now that they are 9 Millions, and food Sufft for as Many more what, is there to fear—Unless as Govr Morris—said We are, our own, worse Enemies,—
          It is only necessiary—to bear & meet our dificulties however great with becoming fortitude—and the issue—must—finally be successfull.—
          Most Respectfully—
          I am Dear Sir Your ObedientJohn Barnes,
        